This case is here on a motion to strike from the reply certain matters therein contained, as irrelevant and immaterial. It was first heard on a motion of the relator to strike matter from the answer as irrelevant and immaterial. We held that the matter set forth in the answer was neither irrelevant nor immaterial and overruled the motion. Thereupon the relator filed a reply in which he set forth the facts relative to the matters contained in the answer which were sought to be stricken out.
In view of the former ruling of this court on the motion to strike out of the answer, we see no occasion for extended comment with reference to this last motion to strike the matter relating to the same subject out of the reply. The case should be *Page 312 
disposed of upon its merits. The motion will therefore be overruled.
Motion overruled.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur.